ORDER
CARROLL, District Judge.
The Navajo Nation filed a Motion for Partial Summary Judgment as to parcels which had been allotted and patents issued to individual Indians; the Hopi Tribe cross-motioned, asserting that additional allotments had been patented. The parties agreed that these parcels were excluded from the scope of this litigation. 25 U.S.C. § 640d-16(a) specifically exempts patented allotments:
[Njothing in this Act shall affect the title, possession, and enjoyment of lands heretofore allotted to Hopi and Navajo individuals for which patents have been issued.
The Navajo Nation thus submitted a proposed order for partial judgment, attaching the numerous allotments for which patents had issued; the Hopi Tribe did not file any objections.
Although the Court will not enter final judgment as to the excluded lands at this time,1 partial summary judgment will be granted to both the Navajo and Hopi Tribes.
Accordingly,
IT IS ORDERED granting the Navajo Motion for Partial Summary Judgment as to patented allotments (document # 545).
IT IS FURTHER ORDERED granting the Hopi Cross-Motion for Partial Summary Judgment as to patented allotments (document # 614).

. The Navajo Nation recently filed a Motion for Final Judgment as to the excluded lands; this motion is still under consideration.